Advisory Action
Acknowledged is the applicant’s after-final response filed on March 31, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1, 5, and 7. The proposed changes are burdened by several indeterminacies and have been denied entry to the record because they do not place the claims in better form. 
For instance, the sixth paragraph reads, “a tail end of the rib being connected to the common sidewall and to tail end of opposing rib.” It is unclear how a rib can be connected to the other rib, given that the limitation has already established the common sidewall as mediating therebetween. 
Secondly, the relationship between the first and second atmospheric environment channels must be further clarified. The claim must establish that these two channels are fluidicly connected. Also, it remains unclear if there are two first channels or only one, i.e., do both ribs comprise a first channel, or only one of the two? 
Lastly, numerous grammatical discrepancies afflict proposed amendments:
– “arrange to surround center axis”: the correct term is arranged and the phrase is missing an article (claim 1, paragraph four). Also, it is unclear what entity possesses the “center axis.” 
- “the damper of each vacuum processing chamber comprising a rib that extend transversely”: comprises is the correct tense, and extends, not “extend,” is the proper form (paragraph six). 
- “to tail end of opposing rib”: the article the ought to be inserted between “to” and “tail,” as well as between “of” and “opposing.”
- “a first channel is provided in the rib and extending through…”: the correct form is extends (paragraph seven). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716